            Case 5:19-cv-01025-SLP Document 31 Filed 08/18/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA

BENJAMIN P. LOPEZ,                                              )
                                                                )
         Plaintiff,                                             )
                                                                )
v.                                                              )        Case No. CIV-19-1025-SLP
                                                                )
FNU KUSICK, et al.,                                             )
                                                                )
         Defendants.                                            )

                                                   ORDER

         Before the Court is the Report and Recommendation of United States Magistrate

Judge Shon T. Erwin entered July 27, 2020 [Doc. No. 29]. No objection to the Report and

Recommendation has been filed nor has an extension of time in which to object been sought

or granted1. Therefore, the Court finds that Plaintiff has waived further review of all issues

addressed in the Report and Recommendation. See Moore v. United States, 950 F.2d 656

(10th Cir. 1991); see also United States v. 2121 E. 30th St., 73 F.3d 1057, 1060 (10th Cir.

1996).

         Accordingly, the Report and Recommendation of the Magistrate Judge is

ADOPTED in its entirety and Plaintiff’s Complaint is DISMISSED WITHOUT

PREJUDICE.




1
 The case file reflects that the Clerk’s mailing of a copy of the Report and Recommendation to Plaintiff was returned
as undeliverable. However, it is Plaintiff’s obligation to provide written notice of a change of address. See LCvR
5.4(a) (“Papers sent by the court will be deemed delivered if sent to the last known address given to the court.”); see
also Theede v. United States Dep’t of Labor, 172 F.3d 1262, 1267-68 (10th Cir. 1999) (pro se plaintiff who failed to
provide a change of address or address correction waived review by failing to make a timely objection).
 Case 5:19-cv-01025-SLP Document 31 Filed 08/18/20 Page 2 of 2




IT IS SO ORDERED this 18th day of August, 2020.




                                  2
